In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-600V
                                          UNPUBLISHED


    GUINEVERE PAVIGLIANITI,                                     Chief Special Master Corcoran

                         Petitioner,                            Filed: August 19, 2021
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


Leigh Finfer, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Ronalda Elnetta Kosh, U.S. Department of Justice, Washington, DC, for Respondent.


                                DECISION ON JOINT STIPULATION 1

        On May 14, 2020, Guinevere Paviglianiti filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Table injury – shoulder injury related
to vaccine administration (“SIRVA”) – as a result of her January 4, 2019 influneza (“flu)
vaccination. Petition at 1; Stipulation, filed at August 18, 2021, ¶¶ 1-2, 4. Petitioner further
alleges the vaccine was administered within the United States, that she suffered the
residual effects of her injury for more than six months, and that there has been no prior
award or settlement of a civil action on her behalf as a result of her injury. Stipulation at
¶¶ 3-5; see Petition at ¶¶ 2, 10-11. “Respondent denies that [P]etitioner sustained a
SIRVA Table injury; denies that the flu vaccine caused [P]etitioner’s alleged shoulder
injury, or any other injury; and denies that her current condition is a sequelae of a vaccine-
related injury.” Stipulation at ¶ 6.


1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
       Nevertheless, on August 18, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

            A. A lump sum of $2,935.37 representing reimbursement of a Medicaid
               lien for services rendered to Petitioner by the Commonwealth of
               Pennsylvania in the form of a check payable jointly to Petitioner and Equian,
               and mailed to:
                                            Mr. Ronald Glaser
                                            Recovery Attorney
                                                 Equian
                                             PO Box 182643
                                         Columbus, Ohio 43218
                                    Equian Event Number: 54780553

                Petitioner agrees to endorse this check to Equian.

            B. A lump sum of $20,000.00, in the form of a check payable to Petitioner.

                Stipulation at ¶ 8. This amount represents compensation for all items of
                damages that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                              )
GUINEVERE PAVIGLIANITI                        )
                                              )
                                              )
               Petitioner,                    )
                                              )           No. 20-600V
       v.                                     )           Chief Special Master Corcoran
                                              )           ECF
SECRETARY OF HEALTH AND                       )
HUMAN SERVICES,                               )
                                              )
               Respondent.                    )



                                          STIPULATION

        The parties hereby stipulate to the following matters:

       1. Guinevere Paviglianiti ("petitioner") filed a petition for vaccine compensation under

the National Vaccine Injury Compensation Program. 42 U.S.C. § 300aa-10 to 34 (the "Vaccine

Program"). The petition seeks compensation for an injury allegedly related to petitioner's receipt

of the influenza ("flu") vaccine, which is contained in the Vaccine Injury Table (the "Table"), 42

C.F.R. § 100.3(a).

        2. Petitioner received the flu vaccine on January 4, 2019.

        3. The vaccine was administered in the United States.

        4. Petitioner alleges that as a result of receiving the flu vaccine, she suffered a Shoulder

 Injury Related to Vaccine Administration ("SIRVA") within the Table timeframe. She further

 alleges that she suffered the residual effects of her alleged injury for more than six months.




                                                  1 of6
           5. Petitioner represents that there has been no prior award or settlement of a civil action

    for damages as a result of her alleged condition.

           6. Respondent denies that petitioner sustained a SIRVA Table injury; denies that the flu

    vaccine caused petitioner's alleged shoulder injury, or any other injury; and denies that her

    current condition is a sequelae of a vaccine-related injury.

           7. Maintaining their above-stated positions, the parties nevertheless now agree that the

    issues between them shall be settled and that a decision should be entered awarding the

    compensation described in paragraph 8 of this Stipulation.

           8. As soon as practicable after an entry of judgment reflecting a decision consistent with

    the terms of this Stipulation, and after petitioner has filed an election to receive compensation

    pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary of Health and Human Services will issue

    the following vaccine compensation payments:

          A. A lump sum of $2,935.37, 1 representing reimbursement of a Medicaid lien for
             services rendered to petitioner by the Commonwealth of Pennsylvania in the form of
             a check payable jointly to petitioner and Equian, and mailed to:

                                           Mr. Ronald Glaser
                                          Recovery Attorney
                                                Equian
                                            PO Box 182643
                                        Columbus, Ohio 43218
                                    Equian Event Number: 54780553

                               Petitioner agrees to endorse this check to Equian.

          B. A lump sum of $20,000.00, in the form of a check payable to petitioner, which

1
 This amount represents full satisfaction of any right of subrogation, assignment, claim, lien, or
cause of action the Commonwealth of Pennsylvania may have against any individual as a result
of any Medicaid payments the Pennsylvania Program has made to or on behalf of Guinevere
Paviglianiti as a result of her alleged vaccine-related injury suffered on or about January 4, 2019,
under Title XIX of the Social Security Act, see 42 U.S.C. § 300aa-15(g), (h).
                                                   2 of6
           represents compensation for all remaining damages that would be available under
           42 U.S.C. § 300aa-15(a).

       These amounts represent compensation for all damages that would be available under 42

U.S.C. § 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-2l(a)(l) and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

        10. Petitioner and her attorney represent that they have identified to respondent all known

sources of payment for items or services for which the Program is not primarily liable under 42

U.S.C. § 300aa-15(g), including State compensation programs, insurance policies, Federal or State

health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. § 1396 et

seq.)), or entities that provide health services on a pre-paid basis.

        11. Payment made pursuant to paragraph 8 of this Stipulation, and any amount awarded

pursuant to paragraph 9, will be made in accordance with 42 U.S.C. § 300aa-15(i), subject to the

availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, the money provided pursuant to this Stipulation will be

used solely for the benefit of petitioner as contemplated by a strict construction of 42 U.S.C. §

300aa-15(a) and (d), and subject to the conditions of 42 U.S.C. § 300aa-15(g) and (h).

        13. In return for the payments described in paragraph 8, and any amount awarded

pursuant to paragraph 9, petitioner, in her individual capacity, and on behalf of her heirs,
                                                3 of6
executors, administrators, successors, or assigns, does forever irrevocably and unconditionally

release, acquit and discharge the United States and the Secretary of Health and Human Services

from any and all actions or causes of action (including agreements, judgments, claims, damages,

loss of services, expenses and all demands of whatever kind or nature) that have been brought,

could have been brought, or could be timely brought in the Court of Federal Claims, under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or

in any way growing out of, any and all known or unknown, suspected or unsuspected personal

injuries to or death of petitioner resulting from, or alleged to have resulted from the flu vaccine

administered on January 4, 2019, as alleged in a Petition filed on May 14, 2020, in the United

States Court of Federal Claims as petition No. 20-600V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice of the Court on behalf of either or both of the parties.

        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the United States Court of Federal Claims fails to enter judgment in

conformity with a decision that is in complete conformity with the terms of this Stipulation, then

the parties' settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the
                                                4of6
items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged shoulder

injury, or any other injury.

        18. All rights and obligations of petitioner shall apply equally to petitioner's heirs,

executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION




                                               5 of6
        RcspL'l'.lfully suhmitlcu,


        Pl~TITION RI~:

       ~ FOR                           AUTHORIZED REPRESENTATIVE
        Pfi:TITI ON ER:                                     OF THE ATTORNEY GENERAL:



       ~      .. !'infer, E ~-- -
       MllLLER BRAZI~:l~~p
                                                            ~~'\~~
                                                            HEATHER L. PEARLMAN
                                                            Deputy Director
       715 Twinning Road, Suite 208                         Torts Branch
       Drc:sher. PA 19025                                   Civil Division
       (215) 885-1655                                       U.S. Department of Justice
                                                            P.O. Box 146
                                                            Benjamin Franklin Station
                                                            Washington, DC 20044-0146


       AUTHORIZED REPRESENTATIVE                            ATTORNEY OF RECORD FOR
       OF THE SECRETARY OF HEALTH                           RESPONDENT:
       AND HUMAN SERVICES:


       t>ttl.t P. ME.shleY, t>ttSc., MS, APRN, foy

       TAMARA OVERBY, M.D.
       Acting Director, Division oflnjury
        Compensation Programs
       Healthcare Systems Bureau
       Health Resources and Services
        Administration
       U.S. Department of Health
        and Human Services
       5600 Fishers Lane, 08N146B
       Rockville, MD 20857


       Dated:   o g / r::rfun., J

                                                     6of6




. ,·                            .    '